DETAILED ACTION
In Reply filled on December 03, 2021, Claims 1-10 are pending, Claims 9-10 are withdrawn based on restriction requirement, Claim 8 is currently amended. Claims 1-8 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Preview Objections/Rejections
Objections to Drawings and Specification have been withdrawn based on Applicant’s amendments.
Objections to Claim 8 has been withdrawn based on Applicant’ amendment. 
35 USC § 103 rejection of claims 1-4 and 6-8 as being obvious over Mueller in view of Tyler are maintained in view of Applicant’s arguments. See Response to Arguments below. 
35 USC § 103 rejection of claim 5 as being obvious over Mueller in view of Tyler and Victorazzo are maintained in view of Applicant’s arguments. See Response to Arguments below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0337207 A1 (“Mueller et al” hereinafter Mueller), as cited in IDS, in view of US2018/0117841 (Tyler).
Regarding Claim 1, Mueller teaches a method for manufacturing a fuselage component for an aircraft ([0002]) comprising: 
providing a two-dimensional shell (Figure 1, skin 28) part composed of a fibre ([0004], shell component for an aircraft formed with a fiber-reinforced plastic) composite material; 
building up of a first stiffening profile (Figure 1, stiffening ribs 14) on a first surface of the shell part  from a plurality of first layers superimposed on one another in a thickness direction (T) (Figure 2, cross section view shows that layers of stiffening ribs 14 are formed from the surface 30 toward the longitudinal axis 34. This indicates the ribs are formed on the inner surface of the shell in the thickness direction); 
building up of a second stiffening profile (Figure 1, stiffening ribs 16), crossing the first stiffening profile at an intersection (Figure 1, node point 22, two stiffening ribs intersect as a node point [0062]), on the first surface of the shell part from a plurality of second layers superimposed on one another in the thickness direction (Figure 2, second stiffening profile is formed identical to the first stiffening profile); 

However, Mueller fails to teach the stiffening profiles are each formed by applying filaments, which each comprise a fibre bundle embedded in a thermoplastic material.
Tyler teaches the stiffening profiles ([0015], aircraft body) are each formed by applying filaments ([0017], composite material), which each comprise a fibre bundle ([0019], fibre such as glass fibers may be coated with the matrix material) embedded in a thermoplastic material ([0018], matrix material can be thermoplastics). Furthermore, Tyler disclosed the use of fiber embedded resin matrix to make the skin of an airplane body is a common knowledge in the field of manufacturing airplane body ([0003]).
Mueller and Tyler are considered to be analogous to the claimed invention because both are in the same field of manufacturing fuselage of aircraft using fiber reinforced material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by Mueller by using filaments made up of fibre bundle embedded in a thermoplastic material disclosed by Tyler to manufacture fuselage using additive manufacturing process ([0016]) to achieve varies induced tensile stress within different segment 
Regarding Claim 2, the combination of Mueller of Tyler meets the claimed method according to claim 1, wherein the filaments are applied by a pressure head (Tyler, Figure 2, head 22, pressure might be generated by another external device or gravitation force [0018]), from which the thermoplastic material is extruded in a thermoplastic state coaxially with the fibre bundle ([0019]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by modified Mueller by applying the filament through a pressure head disclosed by Tyler for same reason set forward in claim 1. 
Regarding Claim 3, the combination of Mueller of Tyler meets the claimed method according to claim 2, wherein the thermoplastic material and the fibre bundle are each fed to the pressure head (Tyler, matrix material stored inside head(s) 22 may be used to coat fibers [0019] and fibers can be coated while they are inside head, passed to head or discharged from head [0019], thus, it is implied that they can be fed to head individually) as ribbon-shaped or filamentary material (Tyler, [0023], ribbons).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by modified Mueller by feeding the thermoplastic material and the fiber bundle as filamentary material disclosed by Tyler for same reason set forward in claim 1. 
Regarding Claim 4, the combination of Mueller of Tyler meets the claimed method according to claim 1, wherein the filaments of the stabilising layers (Mueller, Figure 4, intermediate layer 54) are each applied over an entire longitudinal extent of the stiffening profiles (Mueller, the intermediate layers made up the stiffening rib [0045]. Thus, it is implied that the intermediate layer extended over an entire longitudinal extent).
Regarding Claim 6, the combination of Mueller of Tyler meets the claimed method according to claim 1, wherein the first layers of the first stiffening profile and the second layers of the second stiffening profile are each formed alternately as stabilising layers in the thickness direction (Mueller, Figure 4 shows the intermediate layers 54 are embedded inside the reinforcement layers 50. Figure 6, reinforcement layers 50 of two stiffening ribs are formed alternately in the thickness direction).
Regarding Claim 7, the combination of Mueller of Tyler meets the claimed method according to claim 1, wherein the first stiffening profile and/or the second stiffening profile is formed with a T-shaped, an I-shaped or an Ω-shaped cross section (Mueller, [0018], the stiffening ribs have an approximately T-shaped, L-shaped, or rectangular cross sectional geometry).
Regarding Claim 8, the combination of Mueller of Tyler meets the claimed method according to claim 1, wherein the shell part further comprises a thermoplastic matrix material (Mueller, [0020], skin is formed with a suitable thermoplastic fiber-reinforced plastics).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US2013/0337207 A1 (“Mueller et al” hereinafter Mueller), as cited in IDS,  in view of  as applied to claim 1 above, and further in view of US2014/0186586 (Victorazzo).
Regarding Claim 5, the combination of Mueller of Tyler meets the claimed method according to claim 1. The combination fails to teach the second stiffening profile is built up to a greater height in the thickness direction than the first stiffening profile, and wherein at least one of the stabilising layers of the second stiffening profile in the thickness direction is formed in an area of the second stiffening profile situated above the first stiffening profile.
However, Victorazzo teaches the second stiffening profile (Figure 1, stiffeners 14) is built up to a greater height in the thickness direction ([0040] and Figure 1) than the first stiffening profile (Figure 1, stiffeners 12), and wherein at least one of the stabilising layers (the stabilising layer is interpreted as layer of filaments that extend beyond the intersection based on [0008] of instant application) as of the second stiffening profile in the thickness direction is formed in an area of the second stiffening profile situated above the first stiffening profile (Figure 1, stiffeners 12 and 14, stiffeners are made up of fiber-reinforced resin-composite overlapping layers [0010]. Thus, it is implied that there are layers of filament of the second stiffener 14 formed above the first stiffener 12 and beyond the intersection point as shown in Figure 1).
Mueller, Tyler, and Victorazzo are considered to be analogous to the claimed invention because both are in the same field of using reinforced filaments to manufacture fuselage of aircraft. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed by the combination of Mueller and Tyler to incorporate the . 
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of Mueller and Tyler reference does not disclose or suggest all of the features of claim 1. Specifically, the Mueller reference fails to teach “building up of a first stiffening profile on a first surface of the shell part from a plurality of first layers superimposed on one another in a thickness direction (T)” as set forward in Claim 1. 
The Examiner respectfully disagrees with this argument. Figure 1 of Mueller shows a perspective view of a hollow cylindrical lightweight structure with a skin partially represented (Figure 1, skin 28). From which, the stiffening ribs 14, 16, and 18 are formed by laying down the reinforcement layers and the intermediate layers on the hollow cylindrical molding tool ([0017-0018]). The cylindrical mold contains an axis of symmetry 20 at which implies that at least some stiffening ribs are formed by building up the layers ([0067]). Furthermore, Mueller also teaches “the molding tool can be traversed or rotated with reference to the placement heads, and/or the placement heads are positioned relative to the molding tool ([0017])”. Therefore, the hollow cylindrical mold can be rotated to achieve the “building up of a first stiffening profile on a first surface of the shell part from a plurality of first layers superimposed on one another in a 
The Applicant also argues that the Mueller reference teaches the grid structure and the skin 28 are independent formed and then the skin 28 is overlaid on the outer face of the grid structure 26.  
The Examiner respectfully disagrees with this argument. Under the broadest reasonable interpretation, the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, Claim 1 does not explicitly states the formation of the shell and the stiffening profile are performed simultaneously. Furthermore, Mueller discloses the skin is formed by the laying down of reinforcement layers 50 and/or intermediate layers arrangements onto the molding tool ([0073]). In this case, the reinforcement layers and intermediate layers are the same layers that made up of the stiffening profiles as shown in Figure 4. Therefore, Mueller does teach forming the skin and the stiffening profile simultaneously. 
The Applicant argues Claims 2-8 ultimately depend from allowable base claim 1 for the reasons set forth above with regard to claim 1 and by virtue of their dependence from claim 1 should be allowable over the cited art.
The Examiner respectfully disagrees with this argument since claim 1 is not allowable based upon the response to argument set forth above with regard to Claim 1. Thus, the 35 USC § 103 rejection of claims 2-8 are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


XINWEN (CINDY). YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744